17 N.Y.2d 619 (1966)
Eric Harrow, an Infant, by Leonard Harrow, His Guardian ad Litem, et al., Appellants,
v.
State of New York, Respondent. (Claim No. 35293.)
Court of Appeals of the State of New York.
Argued February 15, 1966.
Decided March 24, 1966.
Benjamin Frank for appellants.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs; no opinion.